

	

		II

		109th CONGRESS

		2d Session

		S. 2364

		IN THE SENATE OF THE UNITED STATES

		

			March 2, 2006

			Ms. Cantwell (for

			 herself, Mr. Bingaman,

			 Mr. Harkin, Mr.

			 Lautenberg, Mrs. Boxer,

			 Mr. Lieberman, Mrs. Clinton, Mr.

			 Menendez, Mr. Akaka,

			 Mr. Dodd, and Mr. Kerry) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Energy and Natural Resources

		

		A BILL

		To provide lasting protection for inventoried roadless

		  areas within the National Forest System.

	

	

		1.Short titleThis Act may be cited as the

			 Roadless Area Conservation Act of

			 2006.

		2.Findings and

			 purpose

			(a)In

			 GeneralCongress finds that—

				(1)there is a

			 compelling need to establish national protection for inventoried roadless areas

			 of the National Forest System in order to protect the unique social and

			 ecological values of those irreplaceable resources;

				(2)roadless areas

			 protect healthy watersheds and their numerous benefits including—

					(A)protecting

			 downstream communities from floods and tempering the effects of drought;

					(B)ensuring a supply

			 of clean water for domestic, agricultural, and industrial uses;

					(C)helping maintain

			 abundant and healthy fish and wildlife populations and habitats;

					(D)providing the

			 setting for many forms of outdoor recreation; and

					(E)providing

			 drinking water to millions of citizens from the more than 354 municipal

			 watersheds found on roadless areas;

					(3)maintaining

			 roadless areas in a relatively undisturbed condition—

					(A)saves downstream

			 communities millions of dollars in water filtration costs; and

					(B)is crucial to

			 preserve the flow of affordable, clean water to a growing population;

					(4)the protection of

			 roadless areas can maintain biological strongholds and refuges for many

			 imperiled species by halting the ongoing fragmentation of the landscape into

			 smaller and smaller parcels of land divided by road corridors;

				(5)roadless areas

			 conserve native biodiversity by serving as a bulwark against the spread of

			 nonnative invasive species;

				(6)roadless areas

			 provide unparalleled opportunities for hiking, camping, picnicking, wildlife

			 viewing, hunting, fishing, cross-country skiing, canoeing, mountain-biking, and

			 similar activities;

				(7)while roadless

			 areas may have many wilderness-like attributes, unlike wilderness areas, the

			 use of mechanized means of travel is allowed in many roadless areas;

				(8)roadless areas

			 contain many sites sacred to Native Americans and other groups that use

			 roadless areas for spiritual and religious retreats;

				(9)from the

			 inception of Federal land management, it has been the mission of the Forest

			 Service and other agencies to manage the National Forest System for the dual

			 purposes of resource extraction and conservation;

				(10)consistent with

			 that dual mission, this Act—

					(A)protects social

			 and ecological values, while allowing for many multiple uses of inventoried

			 roadless areas; and

					(B)does not impose

			 any limitations on the use of, or access to Nation Forest System, State, or

			 private land outside inventoried roadless areas;

					(11)establishing a

			 consistent national policy for the protection of inventoried roadless

			 areas—

					(A)ensures that the

			 considerable long-term ecological and economic benefits of protecting roadless

			 areas for future generations are properly considered;

					(B)diminishes the

			 likelihood of controversy at the project level; and

					(C)enables the Chief

			 of the Forest Service to focus on the economic and environmental benefits of

			 reducing hazardous fuel buildups in portions of the landscape that already have

			 roads;

					(12)the National

			 Fire Plan indicates that fires are almost twice as likely to occur in roaded

			 areas as in roadless areas, because roadless areas are generally located

			 further away from communities and are harder to access;

				(13)the report

			 entitled Protecting People and Sustaining Resources in Fire-Adapted

			 Ecosystems—A Cohesive Strategy (65 Fed. Reg. 67480) advocates a higher

			 priority for fuel reduction on land that is near communities and readily

			 accessible municipal watersheds;

				(14)the Forest

			 Service has an enormous backlog of maintenance needs for the existing 386,000

			 mile road system of the Forest Service that will cost millions of dollars to

			 eliminate;

				(15)no State or

			 private land owner would continue to build new roads in the face of such an

			 enormous backlog;

				(16)failure to

			 maintain forest roads—

					(A)limits public

			 access; and

					(B)causes

			 degradation of water quality and wildlife and fish habitat; and

					(17)protection of

			 roadless areas—

					(A)will impact less

			 than 0.5 percent of the national timber supply; and

					(B)will have a

			 negligible impact on oil and gas production because—

						(i)the

			 entire National Forest System provides only approximately 0.4 percent of the

			 quantity of oil and gas that is produced in the United States; and

						(ii)roadless areas

			 provide only a fraction of the quantity of oil and gas that is produced in the

			 National Forest System.

						(b)PurposeThe

			 purpose of this Act is to provide, within the context of multiple-use

			 management, lasting protection for inventoried roadless areas within the

			 National Forest System.

			3.DefinitionsIn this Act:

			(1)Classified

			 road

				(A)In

			 generalThe term classified road means a road wholly

			 or partially within, or adjacent to, National Forest System land that is

			 determined to be needed for long-term motor vehicle access.

				(B)InclusionsThe

			 term classified road includes a State road, county road,

			 privately-owned road, National Forest System road, and any other road

			 authorized by the Forest Service.

				(2)Inventoried

			 roadless areaThe term inventoried roadless area

			 means 1 of the areas identified in the set of inventoried roadless area maps

			 contained in the document entitled Forest Service Roadless Areas

			 Conservation, Final Environmental Impact Statement, Volume 2, dated

			 November 2000.

			(3)Responsible

			 officialThe term responsible official means a

			 Forest Service line officer or employee with the authority and responsibility

			 to make decisions regarding the protection and management of inventoried

			 roadless areas under this Act.

			(4)RoadThe

			 term road means a motor vehicle travelway over 50 inches wide,

			 unless designated and managed as a trail.

			(5)Road

			 constructionThe term road construction means

			 activity that results in the addition of classified road or temporary road

			 miles.

			(6)Road

			 improvementThe term road improvement means activity

			 that results in—

				(A)an increase of

			 the traffic service level of an existing road;

				(B)an expansion of

			 the capacity of the road; or

				(C)a change in the

			 original design function of the road.

				(7)Roadless area

			 characteristicsThe term roadless area

			 characteristics means resources or features that are often present in

			 and characterize inventoried roadless areas, including—

				(A)high quality or

			 undisturbed soil, water, and air;

				(B)sources of public

			 drinking water;

				(C)diversity of

			 plant and animal communities;

				(D)habitat

			 for—

					(i)threatened,

			 endangered, candidate, or sensitive species, and species proposed for listing,

			 under the Endangered Species Act of

			 1973 (16 U.S.C. 1531 et seq.); and

					(ii)species

			 dependent on large, undisturbed areas of land;

					(E)primitive,

			 semiprimitive nonmotorized, and semiprimitive motorized classes of dispersed

			 recreation;

				(F)reference

			 landscapes;

				(G)natural appearing

			 landscapes with high scenic quality;

				(H)traditional

			 cultural properties and sacred sites; and

				(I)other locally

			 identified unique characteristics.

				(8)Road

			 maintenanceThe term road maintenance means ongoing

			 upkeep of a road necessary to retain or restore the road in accordance with

			 approved road management objectives.

			(9)Road

			 realignmentThe term road realignment means an

			 activity that results in—

				(A)a new location of

			 all or part of an existing road; and

				(B)treatment of the

			 old roadway.

				(10)Road

			 reconstructionThe term road reconstruction means an

			 activity that results in improvement or realignment of an existing classified

			 road.

			(11)Temporary

			 roadThe term temporary road means a road that

			 is—

				(A)authorized by

			 contract, permit, lease, other written authorization, or emergency operation;

			 and

				(B)not intended to

			 be part of the forest transportation system and not necessary for long-term

			 resource management.

				(12)Unclassified

			 roadThe term unclassified road means a road on

			 National Forest System land that is not managed as part of the forest

			 transportation system, including—

				(A)an unplanned

			 road, abandoned travelway, or off-road vehicle track that has not been

			 designated and managed as a trail; and

				(B)a road that was

			 once under permit or other authorization and was not decommissioned on the

			 termination of the authorization.

				4.Prohibition on

			 road construction and road reconstruction in inventoried roadless

			 areas

			(a)ProhibitionExcept

			 as provided in subsection (b), road construction and road reconstruction may

			 not take place in an inventoried roadless area of the National Forest

			 System.

			(b)ExceptionsRoad

			 construction and road reconstruction may take place, including through the use

			 of appropriated funds, in an inventoried roadless area of the National Forest

			 System if the responsible official determines that—

				(1)a road is needed

			 to protect public health and safety in a case of an imminent threat of flood,

			 fire, or other catastrophic event that, without intervention, would cause the

			 loss of life or property;

				(2)a road is needed

			 to conduct—

					(A)a response action

			 under the Comprehensive Environmental Response,

			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.);

			 or

					(B)a natural

			 resource restoration action under—

						(i)that Act;

						(ii)section 311 of

			 the Federal Water Pollution Control

			 Act (33 U.S.C. 1321); or

						(iii)the Oil

			 Pollution Act of 1990 (33 U.S.C. 2701 et seq.);

						(3)a road is needed

			 pursuant to a reserved or outstanding right, or as provided for by law or

			 treaty;

				(4)a road

			 realignment is needed—

					(A)to prevent

			 irreparable resource damage that arises from the design, location, use, or

			 deterioration of a classified road that cannot be mitigated by road

			 maintenance; and

					(B)to provide for

			 essential public or private access, natural resource management, or public

			 health or safety;

					(5)road

			 reconstruction is needed to implement a road safety improvement project on a

			 classified road determined to be hazardous on the basis of accident experience

			 or accident potential with respect to the road;

				(6)(A)a Federal-aid highway

			 project authorized under chapter 1 of title 23, United States Code, is—

						(i)in the public interest; or

						(ii)consistent with the purposes for

			 which the land was reserved or acquired; and

						(B)no other reasonable and prudent

			 alternative to the project exists; or

					(7)(A)a road is needed in

			 conjunction with—

						(i)the continuation, extension, or

			 renewal of a mineral lease on land that is under lease by the Secretary of the

			 Interior as of January 12, 2001; or

						(ii)the issuance of a new lease issued

			 immediately on the date of expiration of an existing lease described in clause

			 (i);

						(B)road construction or road

			 reconstruction under this paragraph will be conducted in a manner that—

						(i)minimizes the effects on surface

			 resources;

						(ii)prevents unnecessary or

			 unreasonable surface disturbance; and

						(iii)complies with all applicable laws

			 (including regulations), lease requirements, and land and resource management

			 plan directives; and

						(C)a road constructed or reconstructed

			 under this paragraph will be removed on the earlier of—

						(i)the date on which the road is no

			 longer needed for the purposes of the lease; or

						(ii)the date of termination or

			 expiration of the lease.

						(c)Road

			 MaintenanceA classified road in an inventoried roadless area may

			 be maintained.

			5.Prohibition on

			 timber cutting, sale, or removal in inventoried roadless areas

			(a)ProhibitionExcept

			 as provided in subsection (b), timber may not be cut, sold, or removed in an

			 inventoried roadless area of the National Forest System.

			(b)ExceptionsTimber

			 may be cut, sold, or removed in an inventoried roadless area if the responsible

			 official determines that the cutting, sale, or removal of the timber is

			 expected to be infrequent and—

				(1)the cutting,

			 sale, or removal of generally small diameter timber—

					(A)will improve or

			 maintain 1 or more roadless area characteristics; and

					(B)is needed—

						(i)to

			 improve habitat for threatened, endangered, candidate, or sensitive species,

			 and species proposed for listing, under the Endangered Species Act of 1973 (16 U.S.C. 1531

			 et seq.); or

						(ii)to

			 maintain or restore the characteristics of ecosystem composition and structure,

			 such as to reduce the risk of uncharacteristic wildfire effects, within the

			 range of variability that would be expected to occur under a natural

			 disturbance regime of the current climatic period;

						(2)the cutting,

			 sale, or removal of timber is incidental to the implementation of a management

			 activity not otherwise prohibited by this Act;

				(3)the cutting,

			 sale, or removal of timber is needed and appropriate for personal or

			 administrative use, in accordance with part 223 of title 36, Code of Federal

			 Regulations; or

				(4)roadless

			 characteristics have been substantially altered in a portion of an inventoried

			 roadless area as a result of the construction of a classified road and

			 subsequent timber harvest, if—

					(A)the road

			 construction and subsequent timber harvest occurred after the area was

			 designated an inventoried roadless area and before January 12, 2001; and

					(B)timber is cut,

			 sold, or removed only in the substantially altered portion of the inventoried

			 roadless area.

					6.Scope and

			 applicability

			(a)EffectThis

			 Act does not—

				(1)revoke, suspend,

			 or modify any permit, contract, or other legal instrument authorizing the

			 occupancy and use of National Forest System land issued or entered into before

			 January 12, 2001;

				(2)compel the

			 amendment or revision of any land and resource management plan;

				(3)revoke, suspend,

			 or modify any decision concerning any project or activity made before January

			 12, 2001; or

				(4)apply to road

			 construction, reconstruction, or the cutting, sale, or removal of timber in an

			 inventoried roadless area of the Tongass National Forest if a notice of

			 availability of a draft environmental impact statement for such activity has

			 been published in the Federal Register before January 12, 2001.

				(b)Limitation on

			 RevisionThe prohibitions and restrictions established in this

			 Act are not subject to reconsideration, revision, or rescission in any

			 subsequent project decision or amendment or revision to any land and resource

			 management plan carried out in accordance with section 6 of the

			 Forest and Rangeland Renewable Resources

			 Planning Act of 1974 (16 U.S.C. 1604).

			

